Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form-10 /A of AmerElite Solutions, Inc., of our report dated June 16, 2008 on our audit of the restated financial statements of AmerElite Solutions, Inc. as of December 31, 2007 and 2006, and the related restated statements of operations, stockholders’ equity and cash flows for the years then ended and from inception on July 26, 1994, to December 31, 2007. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada June 18, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
